    Case 1:18-cr-00441-WMR-RGV Document 174 Filed 04/21/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


ERNESTO DANIEL ORTUNO
HERNANDEZ,                                        CRIMINAL ACTION FILE NO.
                                                  1:18-CR-0441-WMR-RGV-3
    Movant,

                      v.

UNITED STATES OF AMERICA,

        Respondent.


                                      ORDER
        This matter is before the Court on the Magistrate Judge’s Final Report and

Recommendation (“R&R”), [Doc. 172], which recommends that Plaintiff’s Motion

to Vacate, Set Aside, or Correct his Sentence pursuant to 28 U.S.C. § 2255, [Doc.

164], be denied. No objections have been filed.

   I.      LEGAL STANDARD

        In reviewing the R&R, the district court “shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). “Parties filing objections to a

magistrate’s report and recommendation must specifically identify those findings

objected to. Frivolous, conclusive, or general objections need not be considered by

the district court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009)

                                          1
    Case 1:18-cr-00441-WMR-RGV Document 174 Filed 04/21/21 Page 2 of 2




(quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)) (internal

quotation marks omitted); see also Macort v. Prem, Inc., 208 Fed.Appx. 781, 784

(11th Cir. 2006) (“It is critical that the objection be sufficiently specific and not a

general objection to the report.”). If no specific objections are made or no objections

are made at all, “the appropriate standard of review for the report and

recommendation is clear error.” Lattimore v. Bank of Am., N.A., No. 1:12-CV-1776-

CAP-JSA, 2014 WL 11456272, at *1 (N.D. Ga. Feb. 10, 2014), aff'd sub nom.

Lattimore v. Bank of Am. Home Loans, 591 F. App'x 693 (11th Cir. 2015).

   II.      CONCLUSION

         After considering the Final Report and Recommendation, the Court receives

the R & R with approval and adopts its findings and legal conclusions as the Opinion

of this Court. [Doc. 172]. Accordingly, Plaintiff’s § 2255 Motion and certificate of

appealability are DENIED. [Doc. 164].

         IT IS SO ORDERED, this 21st day of April, 2021.




                                          2
